      Case 3:19-cv-01057-B Document 24 Filed 02/18/20           Page 1 of 5 PageID 158



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

HARRISON COMPANY, LLC                             §
                                                  §
               Plaintiff,                         §
                                                  §
vs.                                               §
                                                  §       Civil Action No.: 3:19-cv-01057
A-Z WHOLESALERS, INC., and                        §
BARKAT G. ALI,                                    §
                                                  §
               Defendants.                        §

      UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS BY
      KELLY HART & HALLMAN, LLP, LARS L. BERG AND ELIZABETH A. CUNEO

         Defendants A-Z Wholesalers, Inc. and Barkat G. Ali (together, “Defendants”) have

terminated Kelly Hart & Hallman LLP (“Kelly Hart”), Lars L. Berg (“Berg”), and Elizabeth A.

Cuneo (“Cuneo) as their counsel in the above-captioned proceeding. Accordingly, Kelly Hart,

Mr. Berg, and Ms. Cuneo (together, “Movants”) respectfully move this Court for leave to

withdraw as counsel for Defendants, as follows:

                                I.     LEGAL STANDARD

         “An attorney may withdraw from representation only upon leave of the court and a

showing of good cause and reasonable notice to the client.” Matter of Wynn, 889 F.2d 644, 646

(5th Cir. 1989). “The withdrawing attorney bears the burden of proving the existence of good

cause for withdrawal.” Hernandez v. Aleman Construction, Inc., No. 3:10-cv-2229-BN, 2014

WL 1794833, at *1 (N.D. Tex. May 5, 2014) (citing Fed. Trade Comm’n v. Intellipay, Inc., 828

F. Supp. 33, 34 (S.D. Tex. 1993)). The Local Rules of the Northern District Court of Texas

further require the withdrawing attorney “specify the reasons requiring withdrawal and provide

the name and address of the succeeding attorney.”        See N.D. Tex. L.R. Civ. 83.12(a).

Ultimately, “[t]he decision whether to allow an attorney to withdraw is ‘entrusted to the sound

UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS                                   Page 1
3095041_1.docx
   Case 3:19-cv-01057-B Document 24 Filed 02/18/20                 Page 2 of 5 PageID 159



discretion of this Court.’” Hernandez, 2014 WL 1794833, at *1 (quoting Matter of Wynn, 889

F.2d at 646)).

       Even where good cause for withdrawal exists, it is “incumbent on the court to assure that

the prosecution of the lawsuit before it is not disrupted by the withdrawal of counsel.”

Broughten v. Voss, 634 F.2d 880, 882 (5th Cir.1981). This requires the Court to consider certain

additional factors before allowing an attorney to withdraw, namely: “(1) the extent to which the

attorney’s withdrawal will delay or disrupt the case; (2) the length of time for which the case and

any dispositive motions have been pending; (3) the time it would take and the financial burden it

would impose on the client to find new counsel; (4) the financial burden the attorney would

suffer if not allowed to withdraw; (5) prejudice to the other parties; and (6) whether withdrawal

will harm the administration of justice.” Hernandez, 2014 WL 1794833, at *2 (internal

quotations omitted); see also Dorsey v. Portfolio Equities, Inc., No. 3:04–cv–0472–B, 2008 WL

4414526, at *2 (N.D.Tex. Sept. 29, 2008).

                                      II.     ARGUMENT

       A.        Good Cause Exists to Grant the Motion to the Withdraw Because Defendants
                 Have Terminated Movants and Retained New Counsel.

       Good cause exists to grant the Motion to Withdraw because Defendants have terminated

Movants and secured new counsel to represent them in this proceeding. Specifically on February

17, 2020, Amar B. Ali (President of Defendant A-Z Wholesalers, Inc. and son of Defendant

Barkat Ali) notified Mr. Berg that Defendants were “terminating Kelly, Hart & Hallman and all

of its lawyers from the representation of A-Z and [Barkat] Ali in the lawsuit filed against them

by Harrison Company.” Amar Ali further directed Mr. Berg to “file a motion to withdraw and

coordinate transferring the file to Joyce Lindauer.” As a result of this termination, there has been

a cessation of the attorney-client relationship between Movants and Defendants, and Movants are


UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS                                        Page 2
3095041_1.docx
      Case 3:19-cv-01057-B Document 24 Filed 02/18/20                          Page 3 of 5 PageID 160



no longer authorized to represent them or otherwise act on their behalf in this proceeding. Under

Rule 1.15(a) of the Texas Disciplinary Rules of Professional Conduct, Movants are now

obligated to withdraw from this matter. See id. at 1.15(a)(3) (“A lawyer shall . . . withdraw . . .

if: (3) the lawyer is discharged, with or without good cause.”).

           As indicated by Amar Ali’s email to Mr. Berg (quoted supra) and the record in this case,

Defendants have already retained Joyce Lindauer of the law firm of JOYCE W. LINDAUER

ATTORNEY, PLLC, to handle the case going forward. Indeed, Ms. Lindauer has already appeared

in this case and briefed matters before the Court.1 See Dkt. 19 (order permitting Ms. Lindauer to

appear); Dkts. 14‒18, 23 (briefing motion to amend). Ms. Lindauer’s participation over the past

two months further justifies granting the Motion to Withdraw, as it alleviates any concern that

Defendants will be delayed in continuing to defend themselves in this case. See Dorsey v.

Portfolio Equities, Inc., No. 3:04-CV-0472-B, 2008 WL 4414526, *2 (N.D. Tex. Sept. 29, 2008)

(Boyle, J.) ( “Given [replacement counsel’s] prior involvement and familiarity with the case, he

should be able to enter the next phase of the litigation with minimal, if any, delay in the

proceedings[.]”). Furthermore, Kelly Hart is working with Ms. Lindauer to ensure a smooth

transition between firms once the Court permits Movants to withdraw. See Tex. Disc. R. Prof.

Conduct 1.15(d) (“Upon termination of representation, a lawyer shall take steps to the extent

reasonably practicable to protect a client’s interests[.]”).

           In light of Defendants’ express wish that Ms. Lindauer take over this matter and the

Texas Disciplinary Rules of Professional Conduct’s mandate for attorneys who have been

terminated to withdraw, Movants respectfully submit that good cause exists for the Court to

grant their Motion to Withdraw.



1
    Ms. Lindauer’s contact information is as follows: 12720 Hillcrest Suite 625, Dallas, TX 75230, (214) 957-8039.

UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS                                                       Page 3
3095041_1.docx
   Case 3:19-cv-01057-B Document 24 Filed 02/18/20                 Page 4 of 5 PageID 161



       B.      Granting the Motion to Withdraw Will Not Disrupt the Prosecution of This
               Lawsuit.

       The additional factors the Court must consider in ruling on Movants’ Motion weigh in

favor of granting their request for withdrawal. As noted supra, the case will not be delayed or

disrupted by granting the Motion because Defendants’ replacement counsel has already appeared

and assumed control over the defense. Relatedly, the case is still in its infancy, with mediation,

dispositive motions, and discovery deadlines set months from now, and trial set for September.

See Dkt. 9. Accordingly, it is not necessary for the Court to modify the existing scheduling order

to accommodate Movants’ request. There is also no reason to find that Plaintiff—who does not

oppose this Motion—will be prejudiced by granting the requested relief, as Defendants already

have counsel to whom Plaintiff’s attorneys can direct any future correspondence, demands, or

negotiations. Finally, because Defendants have already found new counsel, there will be no

financial burden imposed upon them if the Motion to Withdraw is granted. There may, however,

be additional financial burden imposed if the Motion to Withdraw is denied, insofar as Movants

will have to stay on as counsel and bill Defendants for any future legal services rendered.

       Given these circumstances, the Court can be assured that prosecution of this case will not

be disrupted by the withdrawal of Movants, and the Court therefore should grant the Motion to

Withdraw.

                                     III.   CONCLUSION

       For the foregoing reasons, Movants respectfully request the Court grant their Unopposed

Motion to Withdraw as Counsel for Defendants in this matter.




UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS                                        Page 4
3095041_1.docx
   Case 3:19-cv-01057-B Document 24 Filed 02/18/20                Page 5 of 5 PageID 162




                                             Respectfully submitted,


                                             /s/ Lars L. Berg
                                             Lars L. Berg
                                             State Bar No. 00787072
                                             lars.berg@kellyhart.com
                                             Elizabeth A. Cuneo
                                             State Bar No. 24100166
                                             Elizabeth.cuneo@kellyhart.com
                                             KELLY HART & HALLMAN LLP
                                             201 Main Street, Suite 2500
                                             Fort Worth, Texas 76102
                                             Telephone: (817) 332-2500
                                             Facsimile: (817) 878-9280


                                             Joyce Lindauer
                                             JOYCE W. LINDAUER ATTORNEY, PLLC
                                             12720 Hillcrest Suite 625
                                             Dallas, TX 75230
                                             (214) 957-8039

                                             ATTORNEYS FOR DEFENDANTS


                            CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Plaintiff Company, LLC, David Swanson, via

email on February 14, 2020, and Plaintiff does not oppose the motion to withdraw


                                                    /s/ Lars L. Berg
                                                    Lars L. Berg


                                CERTIFICATE OF SERVICE

       I certify that on the 18th day of February, 2020, I served this document on all counsel of

record via ECF system and/or email.

                                                    /s/ Lars L. Berg
                                                    Lars L. Berg

UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS                                       Page 5
3095041_1.docx
